DETAILED ACTION
	This Office action is based on the amendments filed December 8, 2020 with a request for continued examination of application 15/614,863.  Claims 1, 10, 16, 21-23, and 25 have been amended, claims 4, 9, 17, and 18 have been cancelled, and claims 26 and 27 have been newly presented; claims 1, 6-8, 10-16, and 21-27 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on December 8, 2020 has been entered.

Election/Restrictions
Claim 27 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species A, there being no allowable generic or linking claim.  The claimed transition portion (198) is best illustrated in Figs. 9A-10A and described in paragraph [109] of the specification as being associated with the bracket (154) which is distinct from the bracket without traverse in the reply filed on November 14, 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6-8, 10-16, and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 25 each recite the limitation “wherein the belt segment has a first end” in line 13; however, each claim previously recites the limitation “a belt segment having a first end” in line 6 such that it is unclear if the limitation in line 13 is attempting to refer to the same first end of the belt segment or a different end than the previously recited first end of the belt segment.  For examination purposes, the above limitation of claims 1 and 25 has been interpreted as “wherein the of the belt segment” in order to clearly refer to the same previously recited first end of the belt segment.
Claims 6-8, 10-16, 21-24, and 26 are included in the rejection under 35 U.S.C. 112(b) for depending from rejected claims 1 and 25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 10, 13-16, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Pitman (US Patent 8,302,269), in view of Ingimundarson (US Patent 8,585,623), in further view of Wanzenboeck et al. (US Patent 8,745,829), an in further view of Kazmierczak et al. (US Patent 7,867,183), and in even further view of Peters et al. (US Patent 6,129,695).
Regarding claims 1, 16, 21, 22, and 25, Pitman discloses a fastening device comprising: 
a length adjustment system capable of connecting to an elongate strap, the length adjustment system including a belt segment (1) having a first end and defining a plurality of openings (81) including at least two openings arranged along a portion of a length of the belt segment to a second end thereof, the belt segment being formed from a plastic material (Figs. 1-6 & 8-9; column 2, lines 13-17 & 30-39); and 
a bracket (2) selectively engageable with different openings among the plurality of openings or the at least two openings to adjust a length of the length adjustment system, wherein the bracket defines at least one fastener (9) engageable with the belt segment via one of the plurality of openings or at least two openings (Figs. 1-5 & 7-9; column 2, lines 13-14 & 30-39); 
wherein the first end of the belt segment defines an belt segment attachment portion (28), the belt segment attachment portion forms a heat-bonded connection with an elongated strap (Figs. 2, 6, & 8; column 3, lines 36-52); 
wherein the belt segment defines a transition portion proximate the first end and adjacent the attachment portion, the transition portion defined as a reduced thickness portion extending to the second end of the belt segment (Fig. 8); 

However, Pitman fails to teach an elongate strap having a fixed length and defining first and second ends, wherein the first end of the belt segment is connected to the first end of the elongate strap.
Ingimundarson discloses a strap system having an adjustable length comprising an elongate strap (18) having a fixed length and formed from a textile including a loop material, the elongate strap defining first and second ends, a length adjustment system (29) connected to the first end of the elongate strap, and a mounting bracket (23) secured to a second end of the elongate strap (Figs. 7-11; column 9, lines 9-22; column 12, lines 17-36).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the strap system taught by Pitman to include an elongate strap formed from a textile loop material connected to the belt segment and a mounting bracket as taught by Ingimundarson for the purpose of applying an adjustable fastening device to enable easy adjustment for other types of strap system including orthopedics, where in the elongate strap is soft for comfort against skin of a wearer.
However, the combination of Pitman and Ingimundarson fails to expressly teach that the loop material of the elongated strap is a brushed loop material.
Wanzenboeck discloses the use of brushed cotton material for providing comfort to a wearer (column 4, lines 22-29).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the loop material of the elongated strap of the strap system taught by the combination of Pitman and Ingimundarson to comprise a brushed material as taught by Wanzenboeck since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
However, the combination of Pitman / Ingimundarson / Wanzenboeck fails to disclose that the plastic material of the belt segment is a stretchable plastic material and is substantially elastic along a length of the belt segment.
Kazmierczak discloses a length adjustment system including a belt segment (78) defining a plurality of openings (90) arranged along a portion of a length of the belt segment, and a bracket (94) selectively engageable with different openings among the plurality of openings to adjust a length of the length adjustment system, wherein the belt segment is formed from a stretchable plastic material and is substantially elastic along a length thereof, wherein the stretchable plastic material may be a thermoplastic elastomer (Figs. 1 & 4A; column 6, lines 27-41; column 7, lines 5-18).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the belt segment of the strap system taught by the combination of Pitman / Ingimundarson / Wanzenboeck to be formed from a stretchable plastic material and substantially elastic along a length thereof as taught by Kazmierczak for the purpose of enabling the belt segment to resiliently deform under tension when securing the belt segment to the bracket.
However, the combination of Pitman / Ingimundarson / Wanzenboeck / Kazmierczak fails to teach that the heat-bonded connection is an overmold connection consisting of a mixture or melding of the stretchable plastic material forming the attachment portion with the textile of the elongate strap such that the belt segment is integrally secured to the first end of the elongate strap.
Peters discloses a heat-bonded connection forming a mixture or melding of a plastic material (40) with a textile (20) such that the plastic material is integrally secured to the textile such that the resulting bond has no stitched seams that can irritate the wearer or come unraveled during use, wherein heat-bonded connection only requires that the plastic material be 
Regarding claim 10, Pitman discloses that the fastener is defined by an extension portion (15) generally having a length corresponding to a thickness of the belt segment and a flange portion (16) extending from the extension portion for securing against a surface of the belt segment (Figs. 1-9; column 2, lines 30-39 & 64-67; column 3, lines 1-2 & 28-35).
Regarding claims 13-15, Pitman discloses that each of the plurality of openings form a keyhole shape for receiving a fastener (9), the keyhole shape defining an insertion portion (larger part of openings) and a locking portion (smaller part of opening) located in a direction of the second end of the belt segment opposite the first end, and a seat portion (82) defined about the locking portion and formed by a recess sized and configured to receive a flange portion (16) of the bracket (Figs. 1-9; column 2, lines 30-39 & 64-67; column 3, lines 1-2 & 28-35).
Regarding claim 23, Pitman discloses that the reduced thickness portion is thinner than the attachment portion (Fig. 8).
Regarding claim 24, Pitman discloses that the belt segment defines at the first end a curved end (Fig. 5).
Regarding claim 26, the combination of Pitman / Ingimundarson / Wanzenboeck / Kazmierczak / Peters discloses the invention substantially as claimed, as described above, and Pitman further discloses that the bracket comprises an anchoring bracket configured to selectively anchor the fastening device to a separate component (column 3, lines 39-40) and Ingimundarson further teaches a bracket (26) selectively engageable with the length adjustment system (29), wherein the bracket further comprises an anchoring bracket having an anchoring pin configured to selectively anchor the strap system to a separate component (Fig. 21; column 13, lines 17-32).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the anchoring bracket of the strap system taught by the combination of Pitman / Ingimundarson / Wanzenboeck / Kazmierczak / Peters to have an anchoring pin configured to selectively anchor the strap system to a separate component as further taught by Ingimundarson for the purpose of engaging with other component having a corresponding opening.

Claims 6, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pitman / Ingimundarson / Wanzenboeck / Kazmierczak / Peters as applied to claim 1 above, and in further view of Needham (US Patent Pub. 2014/0137314).  The combination of Pitman / Ingimundarson / Wanzenboeck / Kazmierczak / Peters discloses the invention substantially as claimed, as described above, but fails to teach that the belt segment is trimmable from the second end thereof.
Needham discloses belt segment (16) defining a plurality of openings (24) arranged along a portion thereof and a bracket (14) selectively engageable with different openings among the plurality of openings, wherein the belt segment defines a plurality of lateral recesses (26) defined between the plurality of openings, the lateral recesses being defined along and in .

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pitman / Ingimundarson / Wanzenboeck / Kazmierczak / Peters as applied to claim 1 above, and in further view of Omarsson et al. (US Patent Pub. 2014/0213947).  The combination of Pitman / Ingimundarson / Wanzenboeck / Kazmierczak / Peters discloses the invention substantially as claimed, as described above, but fails to teach that the belt segment defines at least one elongate slot defined between the first end and the plurality of openings and extending completely through the belt segment.\
Omarsson discloses a strap system (100) having an adjustable length comprising an elongate strap (112) and a length adjustment system connected to the elongate strap and including a belt segment (102/122+106+110), wherein the belt segment defines at least one elongate slot extending completely through the belt segment (Figs. 10-11; ¶ 0066, 0072, & 0076).  Therefore, it would have been obvious to modify the belt segment of the strap system taught by the combination of Pitman / Ingimundarson / Wanzenboeck / Kazmierczak / Peters to define at least one elongate slot extending completely through the belt segment as taught by Omarsson for the purpose of providing greater flexibility to allow the belt segment to more snugly conform to a user’s anatomy.  Further, it would have been obvious to one having .

Response to Arguments
Applicant’s arguments filed December 8, 2020 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Pitman fails to disclose or suggest any motivation for affixing the fastening device to an elongated textile strap in a seamless manner as recited in the claims, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to Applicant’s argument that there is no suggestion or motivation for combining the adjustable straps taught by Ingimundarson with the fastening device taught by Pitman, the examiner disagrees.  Although Pitman discloses that the fastening device is intended for use with a brassiere of similar garment, the fastening device may also be applicable in other areas (column 1, lines 3-5).  Further, the proposed combination in the above rejection was to modify the application of the fastening device taught by Pitman for use with a strap as taught by Ingimundarson rather than replacing the length adjustment feature (29) taught by Ingimundarson with the fastening device taught by Pitman.  Therefore, the modification in the above rejection does not propose a significantly modification to the orthopedic device taught by Ingimundarson.  However, if the strap system of the orthopedic device taught by Ingimundarson were modified to include the fastening device taught by Pitman, 
In response to Applicant’s argument that Peters requires a thermo-activated adhesive to provide the seamless and threadless attachment and therefore does not provide for the claimed melding and mixing of the brushed loop material of the elongate strap with the plastic material of the belt segment which is achieved without adhesive, the examiner disagrees.  While Peters uses an adhesive layer (50) in the exemplary brace (12), Peters teaches that the adhesive is a thermoplastic material (column 3, lines 61-66) that is solid at ambient temperature (column 2, lines 4-6) such that the thermoplastic material provides adhesive characteristics when melted as described during the process of forming the RF-sealed seams.  Peters also more broadly teaches that RF-sealed seams are made using thermoplastic materials which are responsive to radio frequency energy or voltage such that the thermoplastic material melts and flows into the interstices of the adjacent material (column 4, lines 41-57).  Therefore, the thermoplastic elastomer taught by Kazmierczak will bond to the brushed loop material taught by Wanzenboeck in the strap system taught by combination of Pitman / Ingimundarson / Wanzenboeck / Kazmierczak when subject to radio frequency energy or voltage as taught by Peters to form the claimed overmold without the need for an additional layer of adhesive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached on Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        2/12/2021